DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.

Response to Arguments
2.	Applicant’s arguments filed on 05/19/2021 regarding claims 1-15 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Objections
3.	Claim 13 is objected to because of this informality:
	Lines 11-12 of claim 13 recites “and, and”. Examiner suggests deleting one of the limitation(s) (i.e. either “and” or “and”) since it is repetitive.
	Appropriate correction is therefore required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US PG Pub. No. 2018/0241450) in view of Park (US PG Pub. No. 2011/0256870) and further in view of Ong (US PG Pub. No. 2017/0245201).
As per claim 1:
Shukla teaches a method implemented by a client steering daemon operating on an access point (AP) for steering a station (STA) (see paragraphs [0005]-[0006], teaches a method and a current access point (AP) for steering a wireless station (STA) from the current AP to one of the neighboring APs based on the signal quality measurements received from the neighboring APs. The current AP 105 comprise of a “station steering component 375” for directing the STA to steer from the current AP to one of the neighboring APs, please see paragraph [0050]. Thus, the “station steering component 375” could be construed as said “client steering daemon” especially since components within the APs for enabling the associated STAs to connect to a network can be implemented as software application, please see paragraph [0023]), the method comprising:
determining one or more cost parameters for steering a STA from a current logical interface of the AP to one or more destination logical interfaces (see Figure 3, paragraph [0049], current/serving AP 105 comprise of “station steering component 375” for determining signal quality between the serving AP 105 and the one or more STAs 115. The signal quality is Note: Examiner is construing said signal quality associated with uplink transmissions between the STA and the respective APs as said cost parameters).
Even though Shukla teaches the ability of the serving AP 105 to instruct the STA 115 to handoff from the serving AP 105 to the second AP 105-b (please see paragraph [0034], the prior art does not clearly teach
computing an end-to-end cost for each of the one or more destination logical interfaces based on the one or more cost parameters;
and steering the STA to a new logical interface of the one or more destination logical interfaces based on evaluating each computed end-to-end cost.
Park teaches computing an end-to-end cost for each of the one or more destination logical interfaces based on the one or more cost parameters (see paragraphs [0039], [0046], for each wireless link, base station 20a may apply a linear function that includes the channel-quality metric and the wireless-link loading metric. The base station 20a then selects the one or more wireless links that satisfies the linear function “e.g. the identified wireless link with the lowest value of –aQWL + bLWL, and thus the best combination of channel quality and wireless-link loading” as explicitly stated in paragraph [0039]. Note: For examination purposes, examiner is construing the quality metric and wireless-link loading metric per link as said “cost parameter” while the “linear function” is construed as said computed “cost”);
and steering the STA to a new logical interface of the one or more destination logical interfaces based on evaluating each computed end-to-end cost (see paragraph [0049], after selecting the new wireless link (i.e. link which best satisfies the linear function), the base station 20a facilitates handover of the communication from the wireless link WL1 to the selected new wireless link).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the linear function comprising of the quality and the loading metrics (as disclosed in Park) into Shukla as a way of selecting the best available link for handover (please see paragraph [0048] of Park). Therefore, by using such a function, helps to improve handover procedure since both the channel quality and loading on the available links are taking into account (please see paragraph [0002] of Park).
	The combination of both Shukla and Park fail to clearly teach wherein each logical interface is associated with an 802.11 Service Set Identifier (SSID), and wherein the one or more cost parameters includes a SSID prioritization policy.
	Ong teaches wherein each logical interface is associated with an 802.11 Service Set Identifier (SSID) (see paragraph [0029], discloses different wireless transceivers may be identified using service set identifiers (SSIDs)), and wherein the one or more cost parameters includes a SSID prioritization policy (see paragraphs [0046], [0047], discloses router 303 may provide mobile device with an ordered list of SSIDs in terms of QoS/signal strength. Note: Examiner is reading said ordered list of SSIDs in terms of QoS/signal strength as said SSID prioritization policy).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate broadcasting of ordered list of SSIDs by a 

As per claim 2:
Shukla in view of Park and further in view of Ong teaches the method of claim 1.
The combination of Shukla and Park fail to clearly teach wherein the SSID prioritization policy is assigned for the STA.
Ong teaches wherein the SSID prioritization policy is assigned for the STA (see paragraphs [0046], [0047], discloses the router provides the mobile device with broadcast list of SSIDs. The SSIDs are presented as ordered listed in terms of signal strength/QoS to the mobile device).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate broadcasting of ordered list of SSIDs by a router/access point to a mobile device (as disclosed in Ong) into Shukla and Park as a way of enabling the mobile device to determine the SSID with the greater capacity and better QoS (please see paragraph [0047] of Ong). Therefore, by providing an ordered list of SSIDs, the system may reroute connections to areas where there are existing excess capacity and better overall experience (please see paragraph [0050] of Ong).
As per claim 4:
Shukla in view of Park and further in view of Ong teaches the method of claim 1.
wherein the STA is steered from the current logical interface of the AP of a first network to the new logical interface of the AP of the first network.
Park teaches wherein the STA is steered from the current logical interface of the AP of a first network to the new logical interface of the AP of the first network (see paragraph [0049], the base station 20a may instruct the mobile station 14 to handoff from the current wireless link WL1 to the new wireless link. The new wireless link could be wireless link WL2 which is the link served by the same base station 20a, please see paragraph [0048]. Please also note that WL1-WL5 are of the same network 12 and thus the first network, please see figure 12).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the linear function comprising of the quality and the loading metrics (as disclosed in Park) into both Shukla and Ong as a way of selecting the best available link for handover (please see paragraph [0048] of Park). Therefore, by using such a function, helps to improve handover procedure since both the channel quality and loading on the available links are taking into account (please see paragraph [0002] of Park).
As per claim 7:
Shukla teaches an access point (AP) operating a client steering daemon (CSD) for steering a station (STA) (see paragraphs [0005]-[0006], teaches a method and a current access point (AP) for steering a wireless station (STA) from the current AP to one of the neighboring APs based on the signal quality measurements received from the neighboring APs. The current AP 105 comprise of a “station steering component 375” for directing the STA to steer from the current AP to one of the neighboring APs, please see paragraph [0050]. Thus, the “station steering component 375” could be construed as said “client steering daemon” especially since , the AP comprising:
a transceiver (see Figure 3, AP 105 comprise of transceiver 302);
a processor operatively connected to the transceiver (see Figure 3, processor(s) 312 operatively connected to transceiver 302 via connection 344), the process and transceiver configured to operate a CSD (see Figure 3, processor(s) 312 comprise of “station steering component 375”), wherein the CSD is configured to:
determine one or more cost parameters for steering a STA from a current logical interface of the AP to one or more destination logical interfaces (see Figure 3, paragraph [0049], current/serving AP 105 comprise of “station steering component 375” for determining signal quality between the serving AP 105 and the one or more STAs 115. The signal quality is associated with the uplink communications between serving AP 105 and the STA 115, please see paragraph [0036] and thus the current logical interface. Similarly, the “station steering component 375” receives signal quality measurements from neighboring APs, i.e. signal quality experienced between the individual neighboring APs and the STA, please see paragraphs [0032], [0049]. Note: Examiner is construing said signal quality associated with uplink transmissions between the STA and the respective APs as said cost parameters).
Even though Shukla teaches the ability of the serving AP 105 to instruct the STA 115 to handoff from the serving AP 105 to the second AP 105-b (please see paragraph [0034], the prior art does not clearly teach
compute an end-to-end cost for each of the one or more destination logical interfaces based on the one or more cost parameters;
and steer the STA to a new logical interface of the one or more destination logical interfaces based on evaluating each computed end-to-end cost.
Park teaches compute an end-to-end cost for each of the one or more destination logical interfaces based on the one or more cost parameters (see paragraphs [0039], [0046], for each wireless link, base station 20a may apply a linear function that includes the channel-quality metric and the wireless-link loading metric. The base station 20a then selects the one or more wireless links that satisfies the linear function “e.g. the identified wireless link with the lowest value of –aQWL + bLWL, and thus the best combination of channel quality and wireless-link loading” as explicitly stated in paragraph [0039]. Note: For examination purposes, examiner is construing the quality metric and wireless-link loading metric per link as said “cost parameter” while the “linear function” is construed as said computed “cost”);
and steer the STA to a new logical interface of the one or more destination logical interfaces based on evaluating each computed end-to-end cost (see paragraph [0049], after selecting the new wireless link (i.e. link which best satisfies the linear function), the base station 20a facilitates handover of the communication from the wireless link WL1 to the selected new wireless link).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the linear function comprising of the quality and the loading metrics (as disclosed in Park) into Shukla as a way of selecting the best available link for handover (please see paragraph [0048] of Park). Therefore, by using such a function, helps to improve handover procedure since both the channel quality and loading on the available links are taking into account (please see paragraph [0002] of Park).
wherein each logical interface is associated with an 802.11 Service Set Identifier (SSID), and wherein the one or more cost parameters includes a SSID prioritization policy.
	Ong teaches wherein each logical interface is associated with an 802.11 Service Set Identifier (SSID) (see paragraph [0029], discloses different wireless transceivers may be identified using service set identifiers (SSIDs)), and wherein the one or more cost parameters includes a SSID prioritization policy (see paragraphs [0046], [0047], discloses router 303 may provide mobile device with an ordered list of SSIDs in terms of QoS/signal strength. Note: Examiner is reading said ordered list of SSIDs in terms of QoS/signal strength as said SSID prioritization policy).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate broadcasting of ordered list of SSIDs by a router/access point to a mobile device (as disclosed in Ong) into Shukla and Park as a way of enabling the mobile device to determine the SSID with the greater capacity and better QoS (please see paragraph [0047] of Ong). Therefore, by providing an ordered list of SSIDs, the system may reroute connections to areas where there are existing excess capacity and better overall experience (please see paragraph [0050] of Ong).
As per claim 8:
Shukla in view of Park and further in view of Ong teaches the AP of claim 7.
Shukla and Park does not teach the SSID prioritization policy is assigned for the STA.
Ong teaches the SSID prioritization policy is assigned for the STA (see paragraphs [0046], [0047], discloses the router provides the mobile device with broadcast list of SSIDs. The SSIDs are presented as ordered listed in terms of signal strength/QoS to the mobile device).
before the effective filing date of the application to incorporate broadcasting of ordered list of SSIDs by a router/access point to a mobile device (as disclosed in Ong) into Shukla and Park as a way of enabling the mobile device to determine the SSID with the greater capacity and better QoS (please see paragraph [0047] of Ong). Therefore, by providing an ordered list of SSIDs, the system may reroute connections to areas where there are existing excess capacity and better overall experience (please see paragraph [0050] of Ong).
As per claim 10:
Shukla in view of Park and further in view of Ong teaches the AP of claim 7.
Shukla and Ong does not clearly teach wherein the STA is steered from the current logical interface of the AP of a first network to the new logical interface of the AP of the first network.
Park teaches wherein the STA is steered from the current logical interface of the AP of a first network to the new logical interface of the AP of the first network (see paragraph [0049], the base station 20a may instruct the mobile station 14 to handoff from the current wireless link WL1 to the new wireless link. The new wireless link could be wireless link WL2 which is the link served by the same base station 20a, please see paragraph [0048]. Please also note that WL1-WL5 are of the same network 12 and thus the first network, please see figure 12).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the linear function comprising of the quality and the loading metrics (as disclosed in Park) into both Shukla and Ong as a way of selecting the best available link for handover (please see paragraph [0048] of Park). Therefore, by using such .
6.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of Park and further in view of Ong and Katar (US PG Pub. No. 2017/0245190).
As per claim 3:
Shukla in view of Park and further in view of Ong teaches the method of claim 1, wherein the STA is steered from the current logical interface of the AP of a first network to the new logical interface of a second AP of a second network.
Katar teaches the method of claim 1, wherein the STA is steered from the current logical interface of the AP of a first network to the new logical interface of a second AP of a second network (see paragraph [0047], STA 115 may move Wi-Fi network connectivity to cellular network connectivity in a seamless manner in the event link between the STA 115 and AP1 105-a deteriorates).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the switching between networks (as disclosed in Katar) into Shukla, Park and Ong as a way of maintaining high quality connection in a seamless manner (please see paragraph [0047] of Katar). Therefore, by implementing this switching technique, helps to provide a better experience for the user (please see paragraph [0004] of Katar).
Claim 9 is rejected in the same scope as claim 3.


s 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of Park and further in view of Ong and Singla (US PG Pub. No. 2017/0272317).
As per claim 5:
Shukla in view of Park and Ong teaches the method of claim 1 with the exception of:
wherein the one or more cost parameters are received from a cloud server.
Singla teaches wherein the one or more cost parameters are received from a cloud server (paragraph [0073], the plurality of access points provides signal strength measurements to the server(s) 20 in the cloud 12. The server(s) 20 in the cloud 12 use the measurements to perform optimization algorithm for the distributed Wi-Fi system 10. The access point(s) then receives configuration(s) and set of parameters from the cloud service, please see paragraph [0136]. The parameters in this case includes throughput, signal strength from/to all nodes in the network to the client consuming the traffic, please see paragraph [0244]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of cloud server (as disclosed in Singla) into Shukla, Park and Ong as a way of enabling optimization of the network for superior performance (please see paragraph [0061] of Singla). Therefore, the use of such a component helps to reduce network performance issues such as interference (please see paragraph [0061] of Singla).
As per claim 6:
Shukla in view of Park and further in view of Singla teaches the method of claim 5.
The combination of Shukla, Park and Ong fail to teach wherein the a client steering daemon (CSD) receives instructions from the cloud server to steer the STA. 
the a client steering daemon (CSD) receives instructions from the cloud server to steer the STA (see paragraph [0235], after the cloud controller determines the need for client to steer to a different network, the cloud controller sends messages to the network on how the client is to be steered).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of cloud server (as disclosed in Singla) into Shukla, Park and Ong as a way of enabling optimization of the network for superior performance (please see paragraph [0061] of Singla). Therefore, the use of such a component helps to reduce network performance issues such as interference (please see paragraph [0061] of Singla).
	Claim 11 is rejected in the same scope as claim 5.
	Claim 12 is rejected in the same scope as claim 6.

8.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of Singla and further in view of Park and Ong.
As per claim 13:
Shukla teaches a system for steering a station (STA) (see Figure 2A, system 200), the system comprising:
the STA (see Figure 2A, STA 115-a);
a first access point (AP) with a current logical interface (see Figures 1, 2A, wireless link 125 is established between AP 105-a and STA 115-a);
and a client steering daemon (CSD) operating on the first AP (The current AP 105 comprise of a “station steering component 375” for directing the STA to steer from the current AP to one of the neighboring APs, please see paragraph [0050]).
Shukla does not clearly teach a cloud server;
wherein the CSD receives cost parameters from the cloud server.
Singla teaches a cloud server (see paragraph [0073], discloses cloud server);
wherein the CSD receives cost parameters from the cloud server (The access point(s) then receives configuration(s) and set of parameters from the cloud service, please see paragraph [0136]. The parameters in this case includes throughput, signal strength from/to all nodes in the network to the client consuming the traffic, please see paragraph [0244]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of cloud server (as disclosed in Singla) into Shukla as a way of enabling optimization of the network for superior performance (please see paragraph [0061] of Singla). Therefore, the use of such a component helps to reduce network performance issues such as interference (please see paragraph [0061] of Singla).
	The combination of both Shukla and Singla fail to clearly teach and computes an end-to-end cost for each possible steering of the STA from a current logical interface to one or more destination logical interfaces based on cost parameters, and
wherein the CSD steers the STA from the current logical interface to a new logical interface of the one or more destination logical interfaces based on evaluating each computed end-to-end cost.
Park teaches and computes an end-to-end cost for each possible steering of the STA from a current logical interface to one or more destination logical interfaces based on cost parameters (see paragraphs [0039], [0046], for each wireless link, base station 20a may apply a linear function that includes the channel-quality metric and the wireless-link loading metric. The base station 20a then selects the one or more wireless links that satisfies the linear function “e.g. the identified wireless link with the lowest value of –aQWL + bLWL, and thus the best combination of channel quality and wireless-link loading” as explicitly stated in paragraph [0039]. Note: For examination purposes, examiner is construing the quality metric and wireless-link loading metric per link as said “cost parameter” while the “linear function” is construed as said computed “cost”), and wherein the CSD steers the STA from the current logical interface to a new logical interface of the one or more destination logical interfaces based on evaluating each computed end-to-end cost (see paragraph [0049], after selecting the new wireless link (i.e. link which best satisfies the linear function), the base station 20a facilitates handover of the communication from the wireless link WL1 to the selected new wireless link).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the linear function comprising of the quality and the loading metrics (as disclosed in Park) into both Shukla and Singla as a way of selecting the best available link for handover (please see paragraph [0048] of Park). Therefore, by using such a function, helps to improve handover procedure since both the channel quality and loading on the available links are taking into account (please see paragraph [0002] of Park).
The combination of Shukla, Singla and Park fail to clearly teach cost parameters that comprise a SSID prioritization policy, wherein each logical interface is associated with an 802.11 Service Set Identifier (SSID).
	Ong teaches cost parameters that comprise a SSID prioritization policy (see paragraphs [0046], [0047], discloses router 303 may provide mobile device with an ordered list Note: Examiner is reading said ordered list of SSIDs in terms of QoS/signal strength as said SSID prioritization policy), wherein each logical interface is associated with an 802.11 Service Set Identifier (SSID) (see paragraph [0029], discloses different wireless transceivers may be identified using service set identifiers (SSIDs)).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate broadcasting of ordered list of SSIDs by a router/access point to a mobile device (as disclosed in Ong) into Shukla, Singla and Park as a way of enabling the mobile device to determine the SSID with the greater capacity and better QoS (please see paragraph [0047] of Ong). Therefore, by providing an ordered list of SSIDs, the system may reroute connections to areas where there are existing excess capacity and better overall experience (please see paragraph [0050] of Ong).
As per claim 15:
Shukla in view of Singla and further in view of Park and Ong teaches the system of claim 13.
The combination of both Shukla, Singla and Ong fail to teach wherein the current logical interface is in a first network and the destination logical interface is in the first network.
Park teaches wherein the current logical interface is in a first network and the destination logical interface is in the first network (see paragraph [0049], the base station 20a may instruct the mobile station 14 to handoff from the current wireless link WL1 to the new wireless link. The new wireless link could be wireless link WL2 which is the link served by the same base station 20a, please see paragraph [0048]. Please also note that WL1-WL5 are of the same network 12 and thus the first network, please see figure 12).
before the effective filing date of the application to incorporate the linear function comprising of the quality and the loading metrics (as disclosed in Park) into Shukla, Singla and Ong as a way of selecting the best available link for handover (please see paragraph [0048] of Park). Therefore, by using such a function, helps to improve handover procedure since both the channel quality and loading on the available links are taking into account (please see paragraph [0002] of Park).
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of Singla and further in view of Park, Ong and Katar.
As per claim 14:
Shukla in view of Singla and further in view of Park and Ong teaches the system of claim 13 with the exception of wherein the current logical interface is in a first network and the destination logical interface is in a second network.
Katar teaches wherein the current logical interface is in a first network and the destination logical interface is in a second network (see paragraph [0047], STA 115 may move Wi-Fi network connectivity to cellular network connectivity in a seamless manner in the event link between the STA 115 and AP1 105-a deteriorates).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the switching between networks (as disclosed in Katar) into Shukla, Singla, Park and Ong as a way of maintaining high quality connection in a seamless manner (please see paragraph [0047] of Katar). Therefore, by implementing this switching technique, helps to provide a better experience for the user (please see paragraph [0004] of Katar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474